Citation Nr: 1018814	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability variously diagnosed as posttraumatic stress 
disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had active duty from September 1965 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
PTSD.  

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board has recharacterized the issue.  

In April 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  There are diagnoses of various psychiatric disorders of 
record including PTSD, and MDD.  

2.  There is credible supporting evidence that a claimed in-
service stressor occurred.  

3.  The claimed stressors are consistent with the 
circumstances and conditions of the Veteran's service.

4.  There is medical evidence linking the current psychiatric 
disabilities to active service and the stressors experienced 
therein.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include PTSD and MDD, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a psychiatric 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The following provisions apply to claims 
for service connection of PTSD diagnosed during service or 
based on specified in-service stressors: (1) If the evidence 
establishes a diagnosis of posttraumatic stress disorder 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor; (2) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & 
(2) (2009).

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 
1, 6 (1998).  If the veteran engaged in combat, and his 
stressors are consistent with combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C.A 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.

"[W]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

No psychiatric Compensation and Pension examination of the 
Veteran has been conducted.  The Veteran receives VA mental 
health treatment.  These treatment records reveal evaluation 
and treatment for psychiatric disorders.  

A May 2001 VA psychiatric evaluation reveals a diagnosis of 
MDD.  The Veteran reported onset of depressive symptoms 
during the Vietnam War.  Specific stressors indicated were 
the death of friends during service in Vietnam and the death 
of the Veteran's father.  The diagnosis of MDD was also 
indicated in other VA records dated April and June 2001.

A May 2005 VA mental health treatment record indicates 
diagnoses of PTSD and major depression.  The psychiatrist 
noted the Veteran's military history of service in Vietnam.  
The Veteran did not specifically report being in combat, but 
reported being in helicopters and seeing the aftermath of 
combat.  These stressors were held to be sufficient to 
warrant the diagnosis of PTSD.  An October 2005 VA treatment 
record also indicates diagnoses of PTSD and MDD.  

The Veteran had active duty in the Army from September 1965 
to September 1968.  Service personnel records confirm that he 
served in Vietnam from approximately April to September 1968.  
His military specialty was as a helicopter mechanic.  
Discharge papers and his service personnel records do not 
reveal that he received any awards indicative of combat 
service.  However, he was awarded the Aircraft Crewman Badge.  

The Veteran has asserted one specific stressor in written 
statements and his hearing testimony.  He claims that a 
friend of his was killed in a helicopter crash during their 
service in Vietnam.  The service department has confirmed 
that the solider in question did die in a non-hostile 
helicopter crash during the Veteran's period of service in 
Vietnam.  The named solider was in a different unit than the 
Veteran was, but he asserts that he nevertheless knew this 
solider from their duties on the flight line.  This is 
plausible.  The service department also confirmed that over 
115 aircraft in the Veteran's aviation battalion were hit by 
hostile weapons fire during his period of service in Vietnam.  
As the Veteran had an Aircraft Crewman Badge, it is 
conceivable that he was a crewmember in an aircraft so hit by 
enemy weapons fire.  As a helicopter mechanic, it is also 
consistent that he serviced helicopters with casualties that 
were so damaged.  

The Veteran has diagnoses of PTSD and MDD based upon 
stressful events experienced during service in Vietnam.  The 
service department has provided credible supporting evidence 
that a claimed in-service stressor occurred.  The claimed 
stressors are consistent with the circumstances and 
conditions of the Veteran's service.  Accordingly, service 
connection for a psychiatric disorder, to include PTSD and 
MDD, is warranted.  



ORDER

Service connection for a psychiatric disability variously 
diagnosed as PTSD and major depressive disorder, is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


